Citation Nr: 0720710	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-19 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to service connection for chronic renal failure 
as a result of a non-functioning left kidney.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In August 2004 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Montgomery, 
Alabama.  The transcript of that hearing is of record.

In August 2006 the Board remanded the matter for further 
development, including a compensation and pension (C&P) 
examination.  The report of this examination, which was duly 
completed in September 2006, has, along with a subsequent 
addendum opinion, been made a part of the record.


FINDINGS OF FACT

1.  The record contains no evidence of any left kidney 
disorder during service.

2.  The veteran's current left kidney disorder is not related 
to service.


CONCLUSION OF LAW

A left kidney disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in August 2003 the veteran was 
denied service connection for a left kidney disorder.  The 
veteran has appealed.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 U.S.C.A. §, 1131; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for cardiovascular-
renal disease, when it is manifested to a  compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service medical records contain no evidence of any kidney 
disorder, but they do confirm that the veteran was treated 
for "chronic, non-specific urethritis" and "possible 
chronic prostatitis, mild" for approximately six months in 
1953.  However, no genitourinary disorder was detected during 
the veteran's January 1954 separation from service 
examination.  Laboratory work, including blood and urinalysis 
testing, done pursuant to the January 1954 discharge 
examination were all negative.  

Post-service evidence confirms that the veteran has a non-
functioning left kidney.  In a letter dated in August 2004 a 
private treating physician remarked upon the veteran's 
"significant episode of recurrent urinary tract infection" 
while in service, and averred that this event, as well as the 
veteran's "significant vascular disease history" could 
contribute to a functional solitary kidney.  In a letter 
dated in February 2007 this same physician opined as follows:

Apparently, [the veteran] had a 
significant urinary tract infection while 
in the service in 1953 that is felt to 
have played a possible role in his non-
functioning left kidney.  Obviously, I 
was not involved in his care at that time 
but certainly that would seem to be 
possible.  One of the complex nature of 
what we do is determining whether this is 
a congenital absence of his left kidney 
or if it was damaged as a result of a 
vascular or infectious etiology at some 
point.  That determination is going to be 
extremely difficult but certainly is a 
possibility.

Unfortunately, these sentiments are of little probative 
value, since the physician merely hypothesizes as to the 
possibility of a nexus between the veteran's urinary tract 
infection and his current non-functioning left kidney.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (statements 
favorable to the veteran's claim that do little more than 
suggest a possibility are too speculative to establish the 
required nexus for service connection).  In fact, this 
physician's opinion is flatly contradicted by his own 
treatment notes, dated in July 2003, which contain the 
following diagnosis:  "chronic renal failure in the setting 
of a solitary right kidney . . . congenital vs. atrophy, 
consistent with fibromuscular dysplasia."  In view of the 
speculative nature of this physician's opinion as well as the 
apparent conflict between it and his earlier diagnosis, it is 
accorded little weight.

In September 2006 the veteran was accorded a C&P examination.  
The examiner reports that the claims file was reviewed 
pursuant to this examination.  Findings were of a solitary 
right kidney.  According to the examiner, it would be very 
atypical for chronic urethritis or chronic prostatitis to 
result in the functional loss of a single kidney.  The 
examiner explains as follows:

For urethritis or prostatitis to cause a 
functional loss of a kidney, it would be 
expected to cause either an infection 
that tracted up the ureter to the kidney 
itself, causing pyelonephritis or urinary 
obstruction affecting urine flow from the 
kidney.  These would be a very rare 
complication of urethritis or 
prostatitis.  There is [sic] no evidence 
that either of these occurred in his c-
file.  [emphasis added].  It would be 
more likely that the veteran had a 
previously unidentified congenital renal 
abnormality.  This could be easily missed 
on routine exams as it may not result in 
any laboratory abnormalities.  

The examiner then pointed out that "even 50 years after [the 
veteran] was noted to have a solitary functioning kidney, he 
has a serum creatinine in the normal range."  He 
subsequently concluded that 

based on it being very unusual for 
urethritis or prostatitis to cause a 
solitary functioning kidney, there being 
no evidence of complication from his 
urethritis/prostatitis that would have 
caused a solitary functioning kidney[,] 
and there being other potential causes 
for developing a solitary functioning 
kidney[,] it is my opinion that this 
condition is unlikely due to the chronic 
urethritis/prostatitis he had during his 
military service.

In view of the C&P examiner's carefully reasoned analysis in 
support of his opinion; the Board finds this evidence to be 
persuasive and will accord it significant probative value.  
Accordingly, in the absence of evidence of a non-functioning 
kidney during service; and in the absence of probative 
medical evidence that links the veteran's current left kidney 
disorder to service, service connection for chronic renal 
failure as a result of a non-functioning left kidney must be 
denied.  38 C.F.R. § 3.303.  In addition, there is no 
competent evidence to show that cardiovascular-renal disease, 
was manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  Instead, the highly probative evidence of 
record (the VA examination report of August 2006) outweighs 
the private medical evidence submitted by the veteran in 
support of the claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  Letters from the RO dated in May 2003 
satisfied the duty to notify provisions.  The veteran was 
apprised of the evidence needed to substantiate his claim for 
service connection.  Although it is unclear from the record 
whether the veteran was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his clam (see 
38 C.F.R. § 3.159(b)(1)), as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence as the letter informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  

Another VCAA notice was provided to the veteran in January 
2004.  Again, it is unclear whether the veteran was 
specifically informed of the fourth VCAA element.  However, 
the Board again finds that he was notified of the need to 
provide evidence in his possession as the letter informed him 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to the AOJ.  This letter was followed by a readjudication of 
the claim in April 2004.

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted.  Based on communications sent to the 
veteran and the veteran's communications with VA over the 
course of this appeal (including his August 2004 testimony 
and his submission in February 2007 of an opinion from his 
private treating physician), the veteran clearly had actual 
knowledge of the evidence he is required to submit in this 
case.  The veteran is thus found to be reasonably expected to 
understand the evidence that was needed to substantiate his 
claim.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal in 
August 2006.  The matter was then readjudicated.  The Board 
thus finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In any event, having found that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Regarding the duty to assist, SMRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  The veteran has also been accorded a C&P 
examination for evaluation of his kidney disorder, the report 
of which is of record.  He also appeared and testified at a 
Travel Board hearing in Montgomery, Alabama, the transcript 
of which is of record. There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  


ORDER

Service connection for chronic renal failure as a result of a 
non-functioning left kidney is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


